ICJ_037_AerialIndicent1955_GBR_BGR_1957-11-26_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

CASE CONCERNING THE
AERIAL INCIDENT OF
JULY 27th, 1955

(UNITED KINGDOM v. BULGARIA)

ORDER OF NOVEMBER 26th, 1957

1957

COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE RELATIVE A
L’'INCIDENT AERIEN DU
27 JUILLET 1955

(ROYAUME-UNI c. BULGARIE)

ORDONNANCE DU 26 NOVEMBRE 1957
This Order should be cited as follows:

“Case concerning the Aerial Incident of July 27th, 1955
(United Kingdom v. Bulgaria),
Order of November 26th, 1957: I.C.]. Reports 1957, D. 190.»

La présente ordonnance doit étre citée comme suit:

« Affaire relative à Vincident aérien du 27 juillet 1955
(Royaume-Uni c. Bulgarie),
Ordonnance du 26 novembre 1957: C. I. J. Recueil 1957, D. 190.»

 

Sales number 17 4
No de vente:

 

 

 
190

INTERNATIONAL COURT OF JUSTICE

1957
November 26th

General List : VEAR 1957

No. 37
November 26th, 1957

CASE CONCERNING THE
AERIAL INCIDENT OF
JULY 27th, 1955

(UNITED KINGDOM v. BULGARIA)

ORDER

Present: President HackwortH; Vice-President BaDAawl; Judges
GUERRERO, BASDEVANT, WINIARSKI, ZORICIC, KLAESTAD,
Reap, ARMAND-Ucon, Kojyevnikxov, Sir Muhammad
ZAFRULLA KHAN, Sir Hersch LAUTERPACHT, MORENO
Quintana, CORDOVA, WELLINGTON Koo; Registrar LOPEZ
OLIVAN.

The International Court of Justice,

composed as above,

after deliberation,

having regard to Article 48 of the Statute of the Court,
having regard to Article 37 of the Rules of Court,

Makes the following Order:

Whereas, on November 21st, 1957, the Ambassador to the Nether-
lands of the United Kingdom of Great Britain and Northern Ireland
transmitted to the Registrar an Application by the Government of
the United Kingdom, dated November roth, 1957, instituting

4
IQI AERIAL INCIDENT (U.K. Y. BULGARIA) (ORDER 26 XI 57)

proceedings before the Court against the Government of the
People’s Republic of Bulgaria with regard to the losses sustained
by citizens of the United Kingdom and Colonies by reason of the
destruction, on July 27th, 1955, by the Bulgarian anti-aircraft
defence forces, of an aircraft belonging to El Al Israel Airlines Ltd.;

Whereas the Application recites, on the one hand, that the United
Kingdom has accepted the compulsory jurisdiction of the Court
by its Declaration of April 18th, 1957, replacing the previous
Declaration of October 31st, 1955, and covering disputes arising
after February 5th, 1930, with regard to situations and facts
subsequent to that date, and, alternatively, that the United
Kingdom submit unconditionally to the jurisdiction of the Court
for all the purposes of the present dispute; and, on the the other
hand, that Bulgaria accepted the compulsory jurisdiction of the
Court on July 29th, 1921, when the instrument of Bulgaria’s
ratification of the Protocol of Signature of the Permanent Court
of International Justice was deposited, and that, by virtue of
Article 93, paragraph x, of the Charter of the United Nations
and Article 36, paragraph 5, of the Statute of the Court, that
acceptance became effective as to the jurisdiction of the Court
on the date of Bulgaria’s admission to membership of the United
Nations;

Whereas, by letter of November 21st, 1957, handed to the Regis-
trar at the same time as the Application, the Ambassador of the
United Kingdom to the Netherlands announced that Miss J. A. C.
Gutteridge, Assistant Legal Adviser to the Foreign Office, had been
appointed as Agent for the United Kingdom Government and that
her address for service was the British Embassy at The Hague;

Whereas the Minister for Foreign Affairs of Bulgaria was, on
November 21st, 1957, notified by telegram of the filing of the
Application, of which a copy was at the same time transmitted to
him by letter in accordance with Article 40, paragraph 2, of the
Statute, and Article 33, paragraph 1, of the Rules;

Whereas, on November 22nd, 1957, the Agent for the Government
of the United Kingdom and the Minister for Foreign Affairs of
Bulgaria were notified that the President proposed, pursuant to
Article 37, paragraph 1, of the Rules, to receive the Agents or their
representatives on November 25th, 1957, for the purpose of ascer-
taining their views with regard to questions of procedure and, in
particular, with regard to the time-limits to be fixed for the filing
of the Pleadings;

Whereas, by telegram of November 23rd, 1957, the Minister for
Foreign Affairs of Bulgaria stated that the Bulgarian Government
had appointed as its representative Dr. Nissim Mevorah, Professor,
whose address for service was the Czechoslovak Legation at The
Hague; and that, since Professor Mevorah was temporarily absent

5
192 AERIAL INCIDENT (U.K. v. BULGARIA) (ORDER 26 XI 57)

from Bulgaria, the Minister for Foreign Affairs would be grateful
to the Court for a postponement of the meeting of the represen-
tatives;

Whereas, in these circumstances, only the representative of the

United Kingdom Government was able to be present at the meeting
on November 25th, 1957;

THE CourT,
After ascertaining the views of the Applicant,

fixes June 2nd, 1958, as the time-limit for the filing of the
Memorial of the Government of the United Kingdom of Great
Britain and Northern Ireland;

reserves for a subsequent Order the fixing of the time-limit for
the filing by the Respondent of its Counter-Memorial.

Done in English and in French, the English text being authori-
tative, at the Peace Palace, The Hague, this twenty-sixth day of
November, one thousand nine hundred and fifty-seven, in three
copies, one of which will be placed in the archives of the Court and
the others transmitted to the Government of the United Kingdom
of Great Britain and Northern Ireland and to the Government of
the People’s Republic of Bulgaria, respectively.

(Signed) GREEN H. HACKWORTH,
President.

(Signed) J. Lopez OLIVAN,
Registrar.
